Citation Nr: 1624758	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-40 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability evaluation for status post right foot injury with tenderness, osteopenia, arthritis of the metatarsophalangeal joint, and bunion, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona, which continued a 10 percent disability evaluation for the Veteran's service-connected right foot disorder.  

In March 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to an increased disability evaluation for a cervical strain has been raised by the record, when the Veteran, in a January 2015 VA Form 9, requested that a higher disability evaluation be assigned for her service-connected cervical spine disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the time of her March 2016 hearing, the Veteran expressed concern about the adequacy of the May 2015 VA examination and the manner in which it was conducted.  She noted that there were no x-rays taken at the time of the examination.  The Veteran also testified as to her current symptoms, which reveal a possible worsening of her right foot disorder.  The Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Veteran has also requested that she be afforded an additional VA examination.  Accordingly, the Board finds that a remand for an additional VA examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2014).

A review of the May 2015 VA examination reveals that the examiner made reference to VA treatment records and x-ray reports in the body of the May 2015 VA examination report, including x-rays taken of the right foot in October 2014.  Unfortunately, a portion of the records to which the examiner made reference to, including the October 2014 x-rays, have not been associated with the record.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As such, an attempt should be made to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran supply the names and addresses of all care providers/treatment facilities who have treated her for any right foot disability since January 2012.  After obtaining proper authorization from the Veteran, where necessary, obtain and associate those records, which have not previously been associated with the record, with the file.  

2.  Obtain and associate with the record copies of all treatment records of the Veteran from the Tucson VAMC from January 2012 to the present.  

3,  Schedule the Veteran for a VA examination, by an appropriate VA physician, to determine the current severity of her service-connected right foot disorder.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report. 

As it relates to the right foot, ranges of motion should be reported in degrees.  The examiner should determine whether the service-connected right foot disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner must also comment on whether the impairment resulting from the right foot disability is moderate, moderately severe, or severe in nature. 

Complete detailed rationale is to be provided for each opinion that is rendered.

4.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

